UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 1, 2009 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-07258 CHARMING SHOPPES, INC. (Exact name of registrant as specified in its charter) PENNSYLVANIA 23-1721355 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3, BENSALEM, PA 19020 (215) 245-9100 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including Area Code) NOT APPLICABLE (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files): Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act): Large Accelerated Filerx Accelerated Filero Non-accelerated Filero Smaller Reporting Companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes oNo x The number of shares outstanding of the issuer’s Common Stock (par value $.10 per share) as of August 26, 2009 was 115,553,275 shares. CHARMING SHOPPES, INC. AND SUBSIDIARIES TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION 2 Item 1. Financial Statements (Unaudited) 2 Condensed Consolidated Balance Sheets August 1, 2009 and January 31, 2009 2 Condensed Consolidated Statements of Operations and Comprehensive Income Thirteen weeks ended August 1, 2009 and August 2, 2008 3 Twenty-six weeks ended August 1, 2009 and August 2, 2008 4 Condensed Consolidated Statements of Cash Flows Twenty-six weeks ended August 1, 2009 and August 2, 2008 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Forward-looking Statements 33 Critical Accounting Policies 36 Recent Developments 37 Overview 38 Results of Operations 41 Liquidity and Capital Resources 52 Financing 53 Market Risk 59 Impact of Recent Accounting Pronouncements 60 Item 3. Quantitative and Qualitative Disclosures About Market Risk 60 Item 4. Controls and Procedures 60 PART II. OTHER INFORMATION 61 Item 1. Legal Proceedings 61 Item 1A. Risk Factors 61 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 63 Item 4. Submission of Matters to a Vote of Security Holders 63 Item 6. Exhibits 64 SIGNATURES 67 Exhibit Index 68 1 PART I. FINANCIAL INFORMATION Item 1. Financial Statements CHARMING SHOPPES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) August 1, January 31, (In thousands, except share amounts) (As Adjusted) ASSETS Current assets Cash and cash equivalents $ $ Available-for-sale securities Accounts receivable, net of allowances of $2,362 and $6,018 Investment in asset-backed securities Merchandise inventories Deferred taxes Prepayments and other Total current assets Property, equipment, and leasehold improvements – at cost Less accumulated depreciation and amortization Net property, equipment, and leasehold improvements Trademarks and other intangible assets Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ $ Accrued expenses Current portion – long-term debt Total current liabilities Deferred taxes Other non-current liabilities Long-term debt, net of debt discount of $54,459 and $72,913 Stockholders’ equity Common Stock $.10 par value: Authorized – 300,000,000 shares Issued – 154,041,918 shares and 153,482,368 shares Additional paid-in capital Treasury stock at cost – 38,491,692 shares ) ) Accumulated other comprehensive income 0 5 Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Condensed Consolidated Financial Statements 2 CHARMING SHOPPES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Unaudited) Thirteen Weeks Ended August 1, August 2, (In thousands, except per share amounts) (As Adjusted) Net sales $ $ Cost of goods sold Gross profit Occupancy and buying expenses Selling, general, and administrative expenses Depreciation and amortization Restructuring and other charges Total operating expenses Income/(loss) from operations ) Other income Gain on repurchases of 1.125% Senior Convertible Notes 0 Interest expense ) ) Income/(loss) from continuing operations before income taxes ) Income tax provision/(benefit) ) Income/(loss) from continuing operations ) Loss from discontinued operations, net of income tax benefit of $2,624 in 2008 0 ) Net income/(loss) ) Other comprehensive income, net of tax Unrealized gains on available-for-sale securities, net of income tax provision of $2 in 2008 0 1 Comprehensive income/(loss) $ $ ) Basic net income/(loss) per share: Income/(loss) from continuing operations $ $ ) Loss from discontinued operations ) Net income/(loss)(1) $ $ ) Diluted net income/(loss) per share: Income/(loss) from continuing operations $ $ ) Loss from discontinued operations ) Net income/(loss)(1) $ $ ) See Notes to Condensed Consolidated Financial Statements (1) Results may not add due to rounding. 3 CHARMING SHOPPES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Unaudited) Twenty-six Weeks Ended August 1, August 2, (In thousands, except per share amounts) (As Adjusted) Net sales $ $ Cost of goods sold Gross profit Occupancy and buying expenses Selling, general, and administrative expenses Depreciation and amortization Restructuring and other charges Total operating expenses Income/(loss) from operations ) Other income Gain on repurchases of 1.125% Senior Convertible Notes 0 Interest expense ) ) Income/(loss) from continuing operations before income taxes ) Income tax provision/(benefit) ) Loss from continuing operations ) ) Loss from discontinued operations, net of income tax benefit of $12,698 in 2008 0 ) Net loss ) ) Other comprehensive loss, net of tax Unrealized losses on available-for-sale securities, net of income tax benefit of $13 in 2008 (5 ) ) Comprehensive loss $ ) $ ) Basic net loss per share: Loss from continuing operations $ ) $ ) Loss from discontinued operations ) Net loss(1) $ ) $ ) Diluted net loss per share: Loss from continuing operations $ ) $ ) Loss from discontinued operations ) Net loss(1) $ ) $ ) See Notes to Condensed Consolidated Financial Statements (1) Results may not add due to rounding. 4 CHARMING SHOPPES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS
